Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149917                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 149917
                                                                   COA: 314315
                                                                   Wayne CC: 11-012794-FC
  JOHN OLIVER WOOTEN,
            Defendant-Appellant.

  _________________________________________/

         On November 4, 2015, the Court heard oral argument on the application for leave
  to appeal the June 26, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2015
           p1104
                                                                              Clerk